DETAILED ACTION
Status of Claims
	Claims 21-31 are pending.
	Claims 1-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

David G. Rosenbaum on 21 March 2022.

Allowable Subject Matter
Claims 21-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose or render obvious the combination of claim limitations of claim 21.  The closest prior art includes the teachings of Wang et al. (CN 205653531) as described in the Office action dated 8 October 2021.  Briefly, Wang et al. disclose a rechargeable portable barrel plating machine comprising a battery, providing power to a motor to drive a cylinder and the use of a digital display control panel.  Wang et al. fail to disclose the claimed outputting a DC current at a first voltage…, adjusting the first voltage…, and outputting a second voltage from a DC-DC voltage regulator in combination with the remaining claim limitations.  Rumph (US 5,851,368) discloses a small parts plating apparatus comprising a motor and a battery (abstract). However, Rumph fails to disclose the claimed outputting a DC current at a first voltage…, adjusting the first voltage…, and outputting a second voltage from a DC-DC voltage regulator in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Please amend claim 21 as follows:
Claim 21, lines 10-11: coupling the motor’s output to an electroplating barrel thereby rotating the electroplating barrel at a uniform rotational rate for the entire time duration of [[the]] an electroplating process

Please amend claim 21 as follows:
Claim 21, line 15: duration of the electroplating process. 

Please amend claim 22 as follows:
Claim 22, line 3: electroplating process by maintaining a constant second voltage output from the DC-DC voltage

Please amend claim 24 as follows:
Claim 24, line 2: from the DC-DC voltage regulator further comprises [[the]] a step of inputting data to the DC-

Please amend claim 24 as follows:
Claim 24, line 5: piece load volume, and/or time interval between battery charges or battery changes.[[.]]



Please amend claim 25 as follows:
Claim 25, lines 1-2: The method of claim 23, wherein [[the]] a step of inputting data to the DC-DC voltage regulator from [[the]] a microprocessor further comprises inputting data corresponding to one

Please amend claim 27 as follows:
Claim 27, line 3: zinc, zinc, zinc-nickel, cobalt hardened gold, and a self-polishing coating (SPC) plating array on the work 

Please amend claim 31 as follows:
Claim 31, line 3: voltage 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795